TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00681-CV



                                 Michael Wright, Appellant

                                              v.

                                  State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
        NO. 182,163-A, HONORABLE MICHAEL J. NELSON, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellant Michael Wright filed his notice of appeal on October 14, 2005, and the

appellate record was filed the same day. On November 29, 2005, the Clerk of this Court sent

Wright notice that his brief was overdue and that his appeal would be dismissed for want of

prosecution if he did not respond to this Court by December 9, 2005. To date, appellant has not

responded to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution.

Tex. R. App. P. 42.3(b), (c).



                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Prosecution

Filed: January 31, 2006